Citation Nr: 0607743	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for diabetes mellitus.  

2.	Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for peripheral 
neuropathy, left lower extremity.  

3.	Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for peripheral 
neuropathy, right lower extremity.  

4.	Entitlement to a higher initial evaluation for service-
connected diabetes mellitus, currently rated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law
ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1965 to September 
1969.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.      

The issue of increased rating for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran filed non-service-connected pension claims in 
May 1995 and April 2000.  

2.	On August 24, 2001, the RO received the veteran's service 
connection claims for diabetes mellitus Type II and for 
polyneuropathy.  

3.	In October 2002, the RO granted service connection for 
diabetes mellitus, and for peripheral neuropathy of the lower 
extremities, assigning an effective date of July 9, 2001.  

4.	In November 2002, the veteran claimed entitlement to an 
earlier effective date for his service-connected diabetes 
mellitus and peripheral neuropathy disorders.  

5.	In June 2003, the RO granted the veteran an earlier 
effective date of May 8, 2001 for his service-connected 
diabetes mellitus and peripheral neuropathy disorders.  


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than May 8, 
2001, for the grant of service connection for diabetes 
mellitus Type II, have not been met.  38 U.S.C.A. §§ 1110, 
5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.400, 3.816 (2005).

2.	The criteria for an effective date earlier than May 8, 
2001, for the grant of service connection for peripheral 
neuropathy of the left lower extremity, have not been met.  
38 U.S.C.A. §§ 1110, 5107, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155, 3.400, 3.816 (2005).

3.	The criteria for an effective date earlier than May 8, 
2001, for the grant of service connection for peripheral 
neuropathy of the right lower extremity, have not been met.  
38 U.S.C.A. §§ 1110, 5107, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
prior to May 8, 2001, for the grants of service connection 
for diabetes mellitus, Type II, and for peripheral neuropathy 
of the lower extremities.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the claims on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the RO provided notice to the veteran in an 
October 2002 rating decision, a June 2004 Statement of the 
Case, and a September 2001 letter.  In the September 2001 
letter, moreover, the RO requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which the RO should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And the RO provided notification to the veteran 
before the RO adjudicated his claims in October 2002.  
Pelegrini, 18 Vet. App. at 121 (a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
However, the Board finds that any defect with respect to the 
VCAA notice requirements in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content or timing of the VCAA notice resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  See also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (failure to comply 
with the notice requirement of the VCAA is not prejudicial to 
the veteran if, based on the facts alleged, no entitlement 
exists); Nelson v. Principi, 18 Vet. App. 407, 410 (2004) 
(per curium) (a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of 
law).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained VA and service medical records pertaining to the 
veteran's claims (the veteran stated that no private medical 
evidence existed that pertained to his claims).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  The Merits of the Veteran's Claims for an Earlier 
Effective Date

On August 24, 2001, the veteran claimed service connection 
for diabetes mellitus, type II, and polyneuropathy.  The RO 
granted these claims in an October 2002 rating decision, 
assigning an effective date of July 9, 2001.  In a November 
2002 notice of disagreement, the veteran argued for an 
earlier effective date.  The RO granted this request in a 
June 2003 rating decision, assigning an effective date of May 
8, 2001.  In September 2001, the veteran again disagreed with 
the assigned effective date, and again argued for an earlier 
effective date.  

The veteran argues that he originally filed service 
connection claims for diabetes mellitus and residuals in May 
1995 when he filed a non-service-connected pension claim.  
Meanwhile, the veteran's representative argues, in a December 
2004 letter to the Board, that the effective date should be 
July 24, 2000, the date the veteran filed another non-
service-connected pension claim with the RO (the veteran 
actually filed this claim on April 13, 2000).  

Hence, the crux of this matter is the following - should the 
effective date of the veteran's service-connected diabetes 
mellitus and peripheral neuropathy disorders be August 24, 
2001, the date of his service connection claims, May 8, 2001, 
the date set by the RO, or earlier, perhaps as early as May 
1995, the date of the veteran's first non-service-connected 
pension claim?

The Board has closely assessed the evidence of record, the 
veteran's contentions, and those of his representative.  But, 
for the reasons set forth below, the Board disagrees with 
their arguments.  Simply put, the veteran's non-service-
connected pension claims were exactly that - claims for 
pension, in which there was no expressed intent to file 
service connection compensation claims for diabetes mellitus, 
type II, or for peripheral neuropathy.            

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If an application for benefits is received within one 
year from date of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of such discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).  Under 
this authority, an effective date prior to August 24, 2001 is 
unwarranted - that is the date of the original service 
connection claims for diabetes and neuropathy.  

But the Board must address 38 C.F.R. § 3.816 (2005) here.  
See also Nehmer v. United States Veterans' Administration, 32 
F. Supp. 2d 1175 (N.D.Cal. 1999).  This regulation comprises 
an exception to the general rules on effective dates.  38 
C.F.R. § 3.816 addresses effective dates for disabilities 
presumptively associated with herbicide exposure.  Under this 
regulation, a claimant may receive an earlier effective date 
if a claim for the disability was denied, and the denial came 
prior to enactment of the law which recognized the disability 
as one that may be presumptively connected to service.  In 
this matter, the record is clear that the veteran did not 
file service connection claims for diabetes mellitus and 
peripheral neuropathy until August 24, 2001, months after the 
May 8, 2001 effective date of the change in law that 
recognized diabetes mellitus and peripheral neuropathy as 
presumptively service-connected disabilities.  See 38 C.F.R. 
§ 3.309(e).  Given these particular facts, 38 C.F.R. § 3.816 
would ordinarily not apply.     

But 38 C.F.R. § 3.816 does apply here for the following 
reason - the record shows that in 1995 and 2000, while under 
the diagnoses of diabetes mellitus and "probable" 
peripheral neuropathy, the veteran filed non-service-
connected pension claims, which the veteran now claims were 
actually service connection compensation claims for diabetes 
mellitus and peripheral neuropathy.  As 38 C.F.R. § 3.151(a) 
grants VA the discretion to deem a pension claim a claim for 
compensation, the Board must address these contentions, and 
in doing so, determine whether the 1995 and 2000 pension 
claims amount to service connection compensation claims that 
warrant an earlier effective date under 38 C.F.R. § 3.816.  
Our decision will be driven by whether, in either the 1995 or 
2000 claims, the veteran expressed "an intent to apply for 
compensation for the covered herbicide disabilit[ies.]"  38 
C.F.R. § 3.816(c)(2)(i).  See Stewart v. Brown, 10 Vet. App. 
15, 18 (1997) (no evidence of intent to claim service 
connection within veteran's non-service-connected pension 
claim).  

After reviewing the 1995 and 2000 non-service-connected 
pension claims, the Board finds that neither should be 
construed as a compensation claim for service connection for 
diabetes mellitus or peripheral neuropathy.  

On May 19, 1995, the veteran filed a claim for non-service-
connected pension, stating, "[s]evere back problems.  
Swelling of feet.  I have to take so much medicine that I 
cannot work."  Medical evidence collected pursuant to the 
claim showed degenerative changes to the veteran's back, and 
structural deformities to his feet.  A VA medical report 
dated in September 1995 noted, moreover, diabetes mellitus 
and probable peripheral neuropathy.  Nevertheless, the 
veteran did not state in his claim that he had diabetes or 
neuropathy, and did not allege that such disorders were 
related to service.  And the veteran did not file a notice of 
disagreement in response to the RO's November 1995 rating 
decision that denied the pension claim.    

The veteran next communicated with VA in April 2000.  In 
relevant part, the veteran requested that the RO "consider 
me for non-service-connected pension."  In a subsequent 
statement dated in July 2000, the veteran stated, "please 
start me on pension."  At no time during the processing of 
this claim did the veteran assert or allege that his diabetes 
and peripheral neuropathy disorders were related to service.  
Nevertheless, the RO developed this pension claim in a manner 
that addressed each of the veteran's current disorders, to 
include diabetes and peripheral neuropathy.  The RO issued a 
notification letter to the veteran, seeking information 
related to these and other disorders.  The RO afforded the 
veteran VA examination for these disorders, which confirmed 
the diagnoses of diabetes and peripheral neuropathy.  And the 
RO addressed these disorders in the rating decision - dated 
in November 2000 - that addressed the pension claim (this 
time, the RO approved the veteran's pension claim).  But, as 
with the claim in 1995, neither the veteran nor the RO 
addressed the possibility that the diabetes mellitus and 
peripheral neuropathy disorders may be related to service.  
And again, the veteran did not file a notice of disagreement 
with the rating decision.  

Importantly, VA had already service connected the veteran for 
a  right leg varicose vein disorder (in an October 1975 
rating decision) by the time of the veteran's 1995 and 2000 
pension claims.  And on several occasions prior to his 1995 
pension claim, the veteran filed increased rating claims for 
this disorder, and filed service connection claims for 
problems with his left leg.  At the time of his 1995 and 2000 
pension claims, therefore, the veteran knew fully the 
difference between a pension claim and a service connection 
claim.  So when the veteran claimed "non-service-connected 
pension" benefits in 1995 and 2000, he communicated to VA 
clearly that the disorders causing him disability, which 
warranted in his opinion the award of a non-service-connected 
pension, were not "connected" to service.  

The Board also finds that the 1995 and 2000 pension claims, 
and the supporting medical records, cannot be construed as 
informal service connection claims under 38 C.F.R. § 
3.155(a).  Under 38 C.F.R. § 3.155(a), a communication or 
action by a claimant, indicating intent to apply for one or 
more benefits under the laws administered by VA, may be 
considered an informal claim.  But such an informal claim 
must identify the benefit sought - VA's duty to adjudicate 
all claims reasonably raised does not require VA to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  As already noted, the 
veteran's 1995 and 2000 pension claims did not expressly or 
impliedly claim service connection.  And the mere presence in 
the RO's possession of the veteran's medical records 
detailing diabetes and neuropathy disorders did not 
constitute an implied claim either.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).     

In any event, following his July 2000 statement, the veteran 
next communicated with the RO on August 24, 2001, when he 
finally stated expressly his service connection claims for 
diabetes mellitus type II and peripheral neuropathy.  Unlike 
the 1995 and 2000 pension claims, these claims "may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disabilit[ies.]"  38 C.F.R. § 3.816(c)(2)(i).  As such, 
under 38 C.F.R. §§ 3.400 and 3.816, August 24, 2001 would be 
an appropriate effective date here.  

But, as the veteran benefited from a change in law during the 
pendency of his appeal, the Board must also consider 38 
C.F.R. § 3.114(a) (2005).  This provision applies in cases 
such as this one, where a beneficial change in law takes 
effect within one year of the date of claim.  In relevant 
part, this regulation states that "benefits may be 
authorized from the effective date of the law" when the 
veteran's claim is dated within one year of that change in 
law.  Here, the law in question benefitting the veteran (38 
C.F.R. § 3.309(e)) changed on May 8, 2001, approximately 14 
weeks prior to the veteran's August 24, 2001 service 
connection claims.  See Liesgang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002).  Therefore, under 38 C.F.R. § 
3.114(a), the effective date has been properly set at May 8, 
2001.   

The representative's argument contained in the submission of 
December 1, 2004, has been considered.   Essentially, the 
contention is that the VA is estopped from finding that the 
July 24, 2000, claim was solely a claim for pension because 
the letter of August 19, 2000, indicated the claim was well 
grounded and specifically mentioned diabetes mellitus.  This 
was not a recognition by the RO that a claim for service 
connection was pending from the very language in the letter.  
The assertion, moreover, that this was a tacit or express 
acknowledgment of a service connection claim is not 
persuasive.  If the RO actually believed, as is argued, that 
a service connection diabetes claim was then before it, it is 
difficult to explain why no adjudicative actions were 
undertaken until after the Form 21-4138 of August 21, 2001, 
was received.

      

ORDER

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for diabetes mellitus is 
denied.  

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for peripheral neuropathy, 
left lower extremity is denied.  

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for peripheral neuropathy, 
right lower extremity is denied.  

  
REMAND

The Board must address the veteran's claim for a higher 
initial rating for his diabetes mellitus type II disorder.  
In doing so, the Board must assess which evaluation would be 
appropriate given the criteria noted under Diagnostic Code 
7913 of 38 C.F.R. § 4.120 (2005).  But the veteran's diabetes 
mellitus type II disorder has not been examined by VA since 
September 2002.  See 38 U.S.C.A. § 5103A; Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (the duty to assist includes the 
duty to conduct a thorough and contemporaneous examination to 
ensure that the evaluation of the disability is a fully 
informed one).

Accordingly, this matter is remanded for the following 
actions:

1.  The veteran should be scheduled for 
an examination with an appropriate 
specialist to determine the current 
nature and severity of his diabetes 
mellitus, type II.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail 
(particularly in view of the criteria 
listed under Diagnostic Code 7913).  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

2.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


